Case 5:18-cV-O4578-EGS Document 1 Filed 10/24/18 Page 1 of 12
1344 (R¢v-""/W> CIVIL COVER SHEET

The 18 44 civil cover sheet and the information contained herein_nei€her re lace nor supplement the filin§ and service of pleadings or other papers as re uired by law, except as
prowded by loeal_ rules of_court. Thls form, approved by the J udicial Con erence of the United States in eptember 1974, is required for the use of the lerk of Court for the
purpose of mitiatmg the civil docket sheet. (SEE !NSTRUC'!TONS ON NEX!`PAGJ:‘ Ol»‘ TH!S FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS
Ronald Brain Gray City of Lancaster dlbfa Po|ice Department; Officer Ja|<e Bingham and
Ofi`icer Tl`mothy Sinnot
(b) Coonty of Residence of F:`rst Listed Plaintii}` LanCaner flouth County oi` Residence of First Listed Defendant
(EXCEPTIN U.S. i'iArNNFF CASES) (IN U.S. P!AJNHFF CASES ONL)')

NDTE: EN LAND CONDEM'NATION CASES, USE THE LOCATION OF
'THE TRACT OF LAND l'NVOLVED.

(C) AETOI'!'|C)'S (I"frm Name, Addre.rs, and Te!ephone Numbe:j A{`IOI'I‘|C)’S (KKMW)U
Gary Schafkopf, 11 Bala Ave Bala Cynwyd PA 19004; 610-664-5200

Matthew Weisberg, 7 S. Morlon Ave Mo:ion PA 19070; 610-690-0801
Brian Milc|enberg, 1735 Market Street, Suite 3750 19103; 215-545-4870

 

 

 

 

  
 

    

   

  

II. BASIS OF JUR.ISBICTION (Place an "_X'”inOneBaxOm'y) III. CITIZENSI'HP OF PRlNCIPAL PARTIES (P!ace an "X” in Omz Boxfm'PIairrtg}j"
{For D¢'\’ersiry Cases Onl`y) and One Boxj?)r Dejéndam)

|:l 1 U.S. Goveromenl d 3 Federaf Q\ses£ien PTF DEF PTF DEF

P!ajnt'iff` (U.S. Gaverrmrenr Na! a Parry) Citizen of'l'his Sfate fx l ix l incorporated or Principal Piaee 111 4 l:l 4
ofBusiness 131 'E`his S!ale

El 2 U.S. Govemment |J 4 Diversity Ci£izen of Ano§her Stale 5 2 |:l 2 Incorporaled and Principzil Plaeo lJ 5 |J 5

Def`endanl (llzdin'are Ciri`zemhip ofParties fn liem III) ofBusiness ln Anof.lzer Stale
Cilizen or Subjec£ oFa 13 3 lj 3 Fereign Nation D 6 El 6
Forei@ Counh'y
lV. NATURE OF SUIT (P!ace an "X" rome Box O.»r.fy) Click here fo Nature ofSuit Cede Descri ioos.

     

'SEI“£ME‘§'_" §I&_ 1137 . §§é‘é"?;*§§§’§§.~ 1 1

1 10 Insurance PERSONAL ]NJURY PERSONAL INJURY EI 625 Drug Related Seizure l:l 375 Fefse Claims A¢:t

n 422 App¢al 23 osc 153

 

 
 
   

 
    

 
  

D
lj 120 Marine El 310 Airp!ane €J 365 Persor:al lnjury - ofProperty 21 USC 881 |J 423 Withdrawal |:l 376 Qui Tam (31 USC
13 E30 Miiler Acl g 315 Airplane Produel Product liability n 690 Osher 28 USC 157 3729(&))
El 140 Negotiable Ius¢nnnenl Liabi!i!y l`_`l 367 Heailh Care)' lJ 400 Staic Reapport.iomnen¢
l`j 150 Recovery of Overpayrnent 13 320 Assault, Lihel & Pharmaceutical § ij 410 Antitmst
&. Enforcement oFJudgment Slander Pemonal injury 5 430 Banks and Banking
El 151 Medicare Act lJ 330 Federul Employers’ Preduct Liability CI 830 Patent CI 450 Commerce
lj 152 Recovery of Dei“`auited L:`ability ij 368 Asbestos Personai |J 835 Patem - Abbreviated |:l 460 Deporlau'on
S:odeni Loans El 340 Marine lujury Producl New Drug Application lJ 470 Racketeer influenced and
(Excludes Veterm:s} El 345 Marine Produer Liability |.'1 840 'l`rad€mark Cerrupt Orgam`zations
El 153 Recovery efoverpaymem Liabili\y PERSONAL PRoPERTY ‘ " ‘ =: » ' §§wa M§£éj ?`°€ . 711`€-711§“, -.M? n 430 Consumer Crccli¢
ofVetemn’s Bene[ils ij 350 Mo!or Vellicie 13 370 Oiher qud |:l 710 Fair thor Simldards CI 861 HE fl 490 CabEe/Sat TV
Cl 160 Stockhoiders’ Suils |j 355 Mo!or Velu'cfe D 371 Truth in Lending Acl C| 862 BlBCk Lung (923} I°_"l 850 Seculili€S/Commodi£icsf
5 190 UEher Contract Produr:f Liability |“_"l 330 Oll'_\er Personal fl 720 LaborfManagc-:ment Cl 363 DIWC."DIWW (405(3)) Exchangc
U E95 Cont]'act Product Liabili:y Cl 360 Other Personal Property Damage Relafion§ D 864 SSID Title XV! l:l 890 Other Statutory Aerions
lj E96 Fran<:hise Injury EJ 385 Properly Damuge Cl 740 Railway Lahor Act Cl 365 RSI (405(§)) U 891 Agricultural Acts
ij 362 Persnnol lnjury - Producl L:`ability ij 751 Fam:'ly and Medicai n 893 Environmentaf Matiers

 
 

Medicol Mal malice Leave Act l:l 395 Freedom oflnfoma£iorl

 

   

       

 

 

 

 

 

 

 

 

 

 

 

 

 

"§§_§ "%".\§§f MEM W§M;§§_ M§§?YIBW 1511 a [` ' ?. |J 790 Oiher Labor Liliga£iam Ae£
El 210 and Co:ldelrma!ion IX 440 Odler Civil Rigll¢s the.us Curpus: U 791 Employce Retiremen! |J 870 Taxes (U.S. P]aintiff` I:l 396 Arbi|ralion
FJ 220 Foreciosure E.l 441 Vo[ing |J 463 Aiien Detainee lucerne Security Aet or Defemiant} |J 399 Admioislra\ive Procedure
ij 230 Rent Lea.§e & Ejec£menl D 442 EmpEoyment D 510 Motions to Vacalc ij 871 IRSin Parly Act/Review or Appeai of
|:l 240 Tur£s lo Land ij 443 Housing/ Sentence 26 USC 7609 Agency Deuision
|:l 245 '1`011 Produc! liability Accomlnoda!ions Cl 530 Genelal ij 950 Consh'tutionality of
C`.l 290 Alf Olher Real Property l:l 445 Amer. waisabilities - ij 535 Dead\ Pcnalty _- _ ing¥_{??§' -‘¢L'li . __/-4- ' State Statules
Employment Other: I:l 462 Natura.lization Appiicaiion
ij 446 Amer. \v/Disabilities - |:l 540 Mandamus & Other E`l 465 Other Immigration
Other E_l 550 Civil R.ighls Actions
l:l 448 Educa£ion Cl 555 Prison Condii:'on
ij 560 Civil Detaioee -
Conditions of
Confinemem
V. ORIGI N (Pl'ace an "X" in ()mz Bax On[y)
g f Original lj 2 Removed from l‘J 3 Remanded ii'om IJ 4 Reinstated or ij 5 Tmnsferred from El 6 Mq|tid_istriet 13 8 Mu_ltid_istrict
Proceeding State Cour't Appe!late Court Reopeoed Anogher Dism'ct Litlgatlon - L,ltlgatlon -
(specijfv) Transf`er Dlreet File
Cite the U.S. Civil Starute under which you are filing (Do riot cilcjurirdiclinmd sratule.r unless diver.ri!y}:
28 USC SeCiiOn 1331; 42 USC SeCil'On 1983 91 SG
VI‘ CAUSE OF ACTION Br:'ef description ofcause:
To Rernedy Excessive ForcelDenia| Of Civil Rights
VII. REQUESTED IN El CHECKlF THIS is A CLASS ACTioN DEMAND $ CHECK YES OHly ifdem&nded in complaint
COMPLA[NT: UNDER RULE 23, F.R.CV.P. ,]URY ])EMAN]); g Yes \:|Ng
VIII. RELATED CASE(S) 6 )
‘ee instructions :
IF ANY JUDGE bocKEr NUMBER
DA E Sl TUR.E OF TTO E`.Y OF CORD
_ \
112-l 1“/ 51 W ,
F RoFF:cE usia oNLY / f / ' /
RECEEPT # AMOUNT APPLYING IFP JUDGE M.AG. JUDGE

 

Case 5:18-cV-O4578-EGS Document 1 Filed 10/24/18 Page 2 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Ronald Brian Gray CIVIL ACTION
V. l
City of Lancaster dib/a Po|ice NO_

Department et al

In accordance vvith the Civil lustice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants (See § l :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, With its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track

to vvhich that defendant believes the case should be assigned.
SELECT ONE {)F THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through § 2255.

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
and Hurnan Services denying plaintiff Social Security Benefits.

(c) Arbitration ~ Cases required to be designated for arbitration under Local Civil Rule 53.2.

(d) Asbestos - Cases involving claims for personal injury or property damage from
exposure to asbestos

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.)

(f) Standard Managernent ~ Cases that do not fall into any one of the other tracks

()

()
()

()

 

 

 

10-19-18 Gary Schafk<)pf, Esq Plaintia
Date Attorney-at-law Attorney for
610-664-5200 Ext 104 888-283-1334 gary@schaflaw.com
T_elephone FAX Number E-Mail Address

(Civ. 660) 10102

 

Case 5:18-cv-O4578-§§§ED|IS)p§pErp§IrgtT 111 CjE(l:|p)gRlTO/M/l$ Page 3 of 12

F()R THE EASTERN DISTRlCT OF PENNSYLVANIA

DESIGNA'I`ION FORM
(to be used by counsel or pro se plairtti§`ta indicate the category of the casefot‘ the purpose of assignment to the appropriate calendar)

Address Ofplaimiif: 21 South |Vlary Street, Lancaster PA 17603

 

Address OfDefendam: 39 W. Chestnut Street Lancaster PA 17603

 

South tV|ary Sireet Lancaster PA 17603

Place ofAccident, incident or Transaction:

 

 

RELA TED CASE, IFANY.'

Case Nuniber: lodge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. ls this case related to property inchrded in an earlier numbered suit pending or within one year Yes E No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes |:| No
pending or within one year previously terminated action in this court‘?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes l:l No
numbered case pending or within one year previously terminated action of this court'?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes m No
case filed by the same individual?

I certify that, to my knowledge, the within case m is / ij is not related to any case now pending or within one year previously terminated action in
this court except as noted abovel
83362

DATE: 10/19/2018
A tierney I.D. # (iffappl'i`cab!e)

  

 

 

AHO ley-a{-Law / Pro Se latimt`

 

 

 

CIVIL: (Place a \i in one category only)

 

 

 

 

 

A. F ederal Qtrestt'tm Ctr.res: B. Diversity Juri.i'dr'ctiort Ctrses:
ij 1 Indeinnity Coiitract, Marine Contract, and All Other Contracts |:i l lnsui'ance Coiitract and Other Contracts
g 2 FELA l:l 2 Airplane Personal Injury
I;] 3 Jones Act-Personal lnjury |:| 3 Assault, Defaniation
|:1 4 Antitrust |:] 4 Marine Personal Injury

5 Patent m 5 Motor Vehicle Persoual Injury
E 6 Laiior-Management Relations [:1 6 Otlier Personal Injury (Ptease speci`)j’).'
7 Civil Rights [:} 7 Products Liability
|:| 8 Habeas Corpus |:] 8 Products Liability ~ Asbestos
|:| 9. Securities Act(s) Cases |:| 9 Ail other Diversity Cases
l:l 10. Social Security Review Cases (Pl'ea.re specifp):
g ll. All other Federal Question Cases

(Please specpj>).'
ARBITRAT[ON CERT[F]CATION
(The effect ofthi's certification t'.r to remove the casefrom eligibility for ai'br'tration.)

1, Gary Schafkopf , counsel of record or pro se piaintif`f, do hereby certify:

 

Pursuant to Loeal Civif Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought
DATE; / la) ""`/ C/`_/(g @M/`? 23 mv 83362

Attfney-at&mv /i,Dro Se Plaimw` At!orrrey I.D. # pfapplic‘able)

NOTE: A trial de novo will be a triai by jury only if`there has been compliance with F.R.C.P. 38.

 

Cn». 609 (5/2013)

 

 

Case 5:18-cV-O4578-EGS Document 1 Filed 10/24/18 Page 4 of 12

WEISBERG LAW SCHAFKOPF LAW, LLC

Matthew B. Weisberg, Attorncy ID No. 85570 Gary Schafkopf, Attorney lD No. 83362
7 South Morton Ave. 19070 ll Bala Ave

Morton, PA 19070 Bala Cynwyd, PA 19004

610-690-0801 610~664-5200 Ext 104

Fax: 610~690-0880 Fax: 888-238-1334

Attorney for Plaintii`f Attorney for Plailitiff

MlLDENBERG LAW FIRM

Brian R. Mildenberg, Attorney ID No. 84861
1735 Market Street, Ste. 3750

Philadelphia, PA 19103

215-545~4870

Fax:215-545-4871

Attorney for Plaintift`

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA
RONALD BRIAN GRAY :
21 South Mary Street, '
Lancaster, PA 17603

Plaintiff

v. § COMPLAINT
CITY OF LANCASTER d/b/a
POLICE DEPAR'I`MENT ' _ _
39 W_ Chestnut Street . ; To Remedy Excessive Force/Denial of
Lancaster’ PA 176{)3 ; Civil Rights PUl`SuaIlt to 42 USC SCC.

- 1983 et sq

and
OFFICER JAKE BINGHAM Individually,
and in his official capacity as an Officer _
for the Lancaster Police Department : JURY OF TWELEVE (12) JURORS
39 W. Chestnut Street _ DEMANDED
Lancaster, PA 17603 '
and
OFFICER TIMOTHY SINNOT

Individually, and in his official capacity as
an Officer for the Lancaster Police
Department
39 W. Chestnut Street
Lancaster, PA 17603

Defendants.

 

 

Case 5:18-cV-O4578-EGS Document 1 Filed 10/24/18 Page 5 of 12

NATURE OF ACTION
. Plaintiff, Ronald Brian Gray, brings this lawsuit against Defendant, the lancaster Police
Departrnent, to remedy violation of his civil rights and the use of excessive force on the
part of the lancaster Police Departmcnt. The Lancaster Police use of force Was
objectively unreasonable in light of the facts and circumstances confronting them When
Plaintiff had not committed any infraction or otherwise to legally justify the force used by
Defendants in violation of federal law.
PARTIES

. Plaintiff, Ronald Brian Gray, is an adult individual, residing at 21 South Mary Street,
Lancaster, Pennsylvania 17603. Plaintiff is African American.
. Defendant, the City of Lancaster, doing business as the lancaster Police Department
(“LPD”) is located at 39 W. Chestnut Street, Lancaster, Pennsylvam'a 17603. Defendant
is a municipality, duly organized and existing under the laws of the Coinmonwealth of
Pennsylvania.
. Officer Sinnott (“Sinnott”) who, at all times material herein, Was employed as an Officer
for the LPD, is sued both individually and in his official capacity.
. Officer Bingham (“Bingharn”) who, at all times material herein, was employed as an
Officer for the LPD, is sued both individually

JURISDICTION AND VENUE
. The above paragraphs are incorporated herein by reference
. Jurisdiction in this Honorable Court is based on federal question 28 U.S.C. §133 1;

supplemental jurisdiction over state law claims is granted by 28 U.S.C. §1367.

 

10.

ll.

lZ.

13.

14.

15.

16.

17.

18.

19.

Case 5:18-cV-O4578-EGS Document 1 Filed 10/24/18 Page 6 of 12

Venue is proper in the Eastern District of Pennsylvania, as the facts and transactions
involved in the discrimination complained of herein occurred in large part in the judicial

district of Lancaster County, Pennsylvania.

STATEMENT OF FACTS

The above paragraphs are incorporated herein by reference

The LPD, in a number of unlawful and discriminatory acts used excessive force by
grabbing the Plaintiff by the neck and dragging him from his truck, slamming him on the
ground, repeatedly slamming his head on the ground, stepping on his legs and dragging
him through the street.

On March 22, 2018, Plaintiff was across the street from his house working on the radio in
his truck. The door Was ajar and Plaintiffs legs Were hanging out of the truck door.

At no time was Piaintiff operating the truck.

Upon information and belief, after a few minutes of the Plaintiff working on the radio,
police appeared on the scene.

Police Officers Bingharn and Sinnott parked their vehicle approximately 50 yards away
blocking the street and approached Plaintiff.

Upon information and belief, the LPD officers on the scene were white.

The officers asked Plaintiff, who is black, to identify himself

The Plaintiff refused and asked the Officers why they were harassing him.

The Plaintiff uses marijuana to help with the pain from his disability He does not have a
medical marijuana card.

At some point during this interaction, the Officers noticed the remnants of a marijuana

cigarette in Plaintifi` s ashtray.

 

20.

21.

22.

23.

24.

25.

26.

27.

28.

29.

30.

31.

32.

Case 5:18-cV-O4578-EGS Document 1 Filed 10/24/18 Page 7 of 12

The Ofiicers instructed the Plaintiff to put his hands on the wheel and the Plaintiff
complied without resistance

The Offlcers then instructed the Plaintiff to put his hands on his head.

The Plaintiff pointed to his disability placard and informed the Officers that due to having
3 discs removed from his spine and 2 knee replacements that he could not put his hands
over his head.

The officer again instructed Plaintiff to put his hands on his head.

Plaintiff responded that he was not resisting but that he was unable to move his hands
above his shoulders

At which point, Officer Sinnot grabbed the Plaintiff by the neck and physically removed
him from the car slamming him to the ground.

At some point during the altercation, the Offlcers asked Plaintiff if he had any other
marijuana in his possession.

Not wanting the cause any further trouble, Plaintiff immediately told the Officers he had
marijuana in his groin area.

After retrieving the marijuana from Plaintiff, Officer Sinnott grabbed Plaintiff by the
neck and slammed his head into the ground approximately three times.

Officer Bingham then stood with both feet on Plaintiff’s legs.

While in intense pain, the Officers handcuffed Plaintiff’s hands behind his back.
Plaintiff repeatedly told the Ofiicers that he was not resisting and did not want to cause
any trouble

After being slammed on the ground, the Plaintiff repeatedly pled With the Offlcers to call

an ambulance because he was injured.

 

33.

34.

35.

36.

37.

38.

39.

40.

41.

42.

43.

44.

45.

46.

Case 5:18-cV-O4578-EGS Document 1 Filed 10/24/18 Page 8 of 12

The Officers refused to provide the Plaintiff with medical attention

Officer Bingham replied that Plaintiff was getting into the police vehicle “one way or
another.”

The Officers then began to drag Plaintiff through the street

Upon information and belief, upwards to 30 members of Plaintiff’s community witnessed
the incident.

Upon information and belief, some witnesses implored the Ofiicers to show restraint
because they knew Plaintiff was disabled.

A partial video of the incident is available

After about 15 minutes, an ambulance arrived, and the Plaintiff Was taken to the hospital
in handcuffs

The Ofiicers followed the ambulance to the hospital where they removed the handcuffs
from the Plaintiff and left the hospital

Plaintiff suffered a hairline fracture in one of his knee replacements, neck and back
contusions and has a scar on his head from the incident

Approximately two hours later, Plaintiff was released from the hospital and never
formally arrested.

Forty-five days after Plaintiff was released from the hospital, he received a citation for
simple possession of 23 grams of marijuana and paraphernalia and fined $373 dollars
Upon being reieased from the hospitai, the Plaintiff spoke with Mayor Sorace to report
the incident and the Mayor took no action and negligently ignored Plaintiff’ s complaint
There was absolutely no reason for the Officers to use such excessive force

The treatment of Plaintiff by the LPD was shocking

 

47.

48.

49.

50.

51.

52.

53.

54.

55.

56.

Case 5:18-cV-O4578-EGS Document 1 Filed 10/24/18 Page 9 of 12

Plaintiff has also experienced crippling anxiety since the incident
Plaintiff is scared to leave the house as a result of the actions of the LPD and its Officers.
The actions of Of`ficer Bingham, Officer Sinnott and the LPD were shockingly violent
and the use of excessive force was done without any justification
Upon information and belief, Plaintiff was racially profiled based upon his African
American race
Upon information and belief from publicly available sources, there is a clear racial
disparity in Lancaster and the LPD has a history and pattern of intentionally
discriminating against African Americans and other minorities For example in Lancaster
County:

a, Lancaster County is approximately 16 percent African American.

b. African Americans are arrested over four times the rate of white youth.

c. Latino youth are arrested at twice the rate of white youth.
The actions of Defendants have caused Plaintiff to suffer substantial shame,
embarrassment, mental and physical suffering
The foregoing actions of defendants were negligent and/or reckless and/or intentional

COUN'I` I.
EXCESSIVE FORCE/ASSAULT AND BAT'I`ERY

The above paragraphs are incorporated herein by reference
Plaintiff incorporates by reference all prior paragraphs as if fully set forth at length

herein.

At the time of Defendants’ conduct, Plaintiff had not committed any infraction otherwise

to legally justify the force used by Defendants

 

57.

58.

59.

60.

61.

62.

63.

Case 5:18-cV-O4578-EGS Document 1 Filed 10/24/18 Page 10 of 12

Defendants’ actions stated above, inter alia, were committed under color of state law and
were violations of Plaintiff's clearly established and well settled Constitutional and other
legal rights.

Defendants placed Plaintiff in fear of physical harm and contact and then physically
harmed and contacted Plaintiff without justification Plaintiff suffered excessive force by
their wrongful conduct all in violation of the Fourth, Eighth, and Fourteenth Amendments

of the United States Constitution, actionable through 42 U.S.C. §1983, et seq., and at

 

Common Law.
COUNT II.
EIGTH AMENDMENT VIOLATION-FAILURE TO PROVIDE MEDICAL CARE
AND TREATMENT

Plaintiff incorporates by reference all prior paragraphs as if fully set forth at length
herein.

Defendants showed deliberate indifference to Plaintiff s serious medical needs and
wanton infliction of pain.

Defendants’ actions stated above, inter alia, were committed under color of state law and
Were violations of Plaintiff’ s clearly establish and well settled Constitutional and other
legal rightS.

Defendants caused Piaintiff to suffer cruel and unusual punishment in violation of the
Eighth Amendment of the United States Constitution, actionable through 42 U.S.C.
§1983, et seq.

COUNT III
42U.S.C. Sec. 1983
DISCRIMINATION BASED UPON RACE

The above paragraphs are incorporated herein by reference

 

Case 5:18-cV-O4578-EGS Document 1 Filed 10/24/18 Page 11 of 12

64. By committing the foregoing acts of discrimination against Plaintiff, Defendant has
violated Plaintiff’s clearly established and well settled Constitutional and other legal
rights.

65. Said violations Were done With malice and/or reckless indifference and warrant the
imposition of punitive damages.

66. The aforesaid conduct of Defendants’ was intentional and undertaken in reckless
disregard for the federally protected civil rights of Plaintiff.

67. As a result of the said violation of 42 U.S.C. § 1983, Plaintiff has suffered discrimination,
humiliation, embarrassment, and other harms, and is entitled to entry of j udgment in his
favor, and against Defendants, together with an award of declaratory and injunctive

relief, damages, and ancillary relief as provided by 42 U.S.C. § 1988.

WHEREFORE, Plaintiff demands judgment in his favor and against Defendant
individually, jointly and/or severally, together with interest, costs, punitive damages, attomey’s
fees and such other and further relief as this Honorable Court deems just, including equitable

injunctive relief.
Respectfully Submitted,

BY: /s/ Brian R Mila'enber£
BRIAN R. MILDENBERG, ESQ
MILDENBERG LAW FIRM
Attorney lD No. 84861

1735 Market Street, Ste. 3750
Philadelphia, PA 19103
215-545-4870

Fax: 215~545~4871

Attorney for Plaintiff

DATED: l0-l9-18

 

Case 5:18-cV-O4578-EGS Document 1 Filed 10/24/18 Page 12 of 12

BY: /s/ Matthew Weisberg
MATTHEW B. WEISBERG, ESQ
WEISBERG LAW

Attorney lD No. 85570

7 South Morton Ave. 19070
Morton, PA 19070

610-690-0801

Fax: 610-690-0880

Attorney for Plaintiff

DATED: 10-19»l8

 

BY: 0 AA g M
GARY point o'PF, EsQ // z
SCI-IAF OP LAW, LLC
Attorney lD No. 83362

ll Bala Ave

Bala Cynwyd, PA 19004
610-664-5200 Ext 104

Fax: 888-238-1334

Attorney for Plaintiff

DATED: 10-19-18

 

